UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6226



EDWARD HAROLD SAUNDERS, JR.,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-737-5-H)


Submitted:   April 25, 2002                  Decided:   May 8, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Edward Harold Saunders, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Harold Saunders, Jr., seeks to appeal the district

court’s orders denying relief on his petition filed under 28 U.S.C.

§ 2241 (1994), and his motion for reconsideration filed under Fed.

R. Civ. P. 60(b).       We dismiss in part and affirm in part.

     In civil actions where the United States is a party, parties

are accorded sixty days after entry of the district court’s final

judgment   or   order    to   note   an   appeal,   see   Fed.   R.   App.   P.

4(a)(1)(B), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).         This appeal period is “mandatory and

jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The district court’s order denying § 2241 relief was entered

on the docket on November 8, 2001, and Saunders filed his notice of

appeal on January 25, 2002.          Because Saunders failed to file a

timely notice of appeal or obtain an extension or reopening of the

appeal period, we lack jurisdiction to review the district court’s

November 8 order denying § 2241 relief.         We therefore dismiss this

portion of the appeal.

     With regard to the denial of Rule 60(b) relief, we have

reviewed the record and the district court’s order and find no

abuse of discretion.      We therefore affirm the denial of Rule 60(b)


                                      2
relief on the reasoning of the district court.   Saunders v. United

States, No. CA-01-737-5-H (E.D.N.C. filed Jan. 10, 2002 & entered

Jan. 11, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                               DISMISSED IN PART; AFFIRMED IN PART




                                 3